         Case 6:21-cv-00043-ADA-JCM Document 1-13 Filed 01/18/21 Page 1 of 1



Fair Shot Messaging Guide
How we talk about it, what to do about it, and where we’re going with it.

Topline:
It’s about a Fair Shot for All. That’s why we fight for strong neighborhood schools,
higher incomes for working families, quality healthcare, and an economy that works for
everyone.


 Values                                               Principles

    ●   Fairness                                          ●   Equality
    ●   Freedom                                           ●   Democracy
    ●   Community                                         ●   Government for a better future
                                                          ●   Protecting our communities


Supportive Messaging:
The progressive economic agenda is incredibly popular.
Positive messaging draws the generic legislative ballot virtually even. We will hold Trump
Republicans accountable, but that is not enough. We must stand for something. Texas
Democrats have to fight for a fair, middle-class-oriented economy.


Improving                 Creating                   Middle-Class               Healthcare for All
Education                 Opportunity                Economics

Attracting the best       Expand access to job       Cut taxes for middle-      Fight for quality,
teachers. Making sure     training programs          class Texans. Pass the     affordable health care.
no students are in        through technical          Texas Fair Pay Act.        Expand Medicaid to fill
overcrowded               schools and                End Republican             the coverage gap.
classrooms. Work to       community colleges         property tax hikes.        Increase access. Build
make college              and ensure more                                       on the progress of the
affordable for every      workers can earn paid                                 ACA. Defend women’s
Texan. Fixing a broken    sick and family leave                                 rights.
school finance system.    time.




More messaging memos at:
https://txdem.co/Messaging


    Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
